Filed 11/7/13 P. v. Williams CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


THE PEOPLE,

         Plaintiff and Respondent,                                                     F065719

                   v.                                                     (Super. Ct. Nos. 11CM3946
                                                                                & 11CM2989)
DARRELL WILLIAMS,
                                                                                      OPINION
         Defendant and Appellant.


                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kings County. Robert Shane
Burns, Judge.
         Deborah Prucha, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-


*        Before Kane, Acting P.J., Poochigian, J., and Peña, J.
         Appellant, Darrell Williams, pled guilty in case No. 11CM3946 to petty theft with
a prior (Pen. Code, § 666), and in case No. 11CM2989, he admitted violating his
probation. Following independent review of the record pursuant to People v. Wende
(1979) 25 Cal. 3d 436, we affirm.
                      FACTUAL AND PROCEDURAL HISTORY
         On August 17, 2011, Williams was detained outside a Wal-Mart in Hanford after
he took a bottle of vodka and some candy bars from the store, concealed in his pants.
(Case No. 11CM2989.)
         On October 5, 2011, Williams pled no contest in case No. 11CM2989 to petty
theft (Pen. Code, § 484, subd. (a)) and was placed on misdemeanor probation for three
years.
         On October 25, 2011, a store clerk at Cost Less Foods in Hanford observed
Williams, who was in a motorized wheelchair, place a package of meat under his shirt
and exit the store. Williams was then approached by store security and escorted back into
the store. (Case No. 11CM2946.)
         On December 7, 2011, the district attorney filed a complaint in case No.
11CM2946 charging Williams with petty theft with a prior and a prior prison term
enhancement (Pen. Code, § 667.5, subd. (b)).
         On April 18, 2012, in case No. 11CM3946, Williams pled guilty to the petty theft
offense in exchange for the dismissal of the prior prison term enhancement. Williams
also admitted violating his probation in case No. 11CM2989.
         On May 29, 2012, in case No. 11CM3946, the court sentenced Williams to a
three-year local term with one year to be served on mandatory supervision through the
probation department and awarded him presentence custody credit of 24 days, 12 days of
presentence actual custody credit and 12 days of presentence conduct credit. In case No.
11CM2989, the court sentenced Williams to a concurrent sentence of 180 days and

                                              2
awarded him presentence custody credit of 25 days, 13 days of presentence actual
custody credit and 12 days of presentence conduct credit.
       Williams’s appellate counsel has filed a brief which summarizes the facts, with
citations to the record, raises no issues, and asks this court to independently review the
record. (People v. Wende, supra, 25 Cal. 3d 436.) Williams has not responded to this
court’s invitation to submit additional briefing.
       Following an independent review of the record, we find that no reasonably
arguable factual or legal issues exist.
                                          DISPOSITION
       The judgment is affirmed.




                                              3